Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-11, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, providing a light guide member at a position where light regularly reflected by the inspection target passes, the light guide member being arranged to allow an optical path of light incident on the reading part via the light guide member to be parallel to an optical path of light incident on the reading part without via the light guide member, and inspecting a gloss distribution of the inspection target based on a reading result of light incident on the reading part via the light guide member, and inspecting a density distribution of the inspection target based on a reading result of light incident on the reading part not via the light guide member.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ehbets et al (US 7821639 B2) disclose a scanner device for color measurement of an object including an illuminating channel IC with a light source and optical means for illuminating the measured object and a collection channel CC with optical means for capturing light emanating from the measured object at the measurement site and coupling it into a light guide, which directs the captured light to a photoelectric sensor.  In one embodiment (Figs. 12 & 13) a gloss measuring channel GC is additionally provided in the color measuring head MH.  Disposed downstream are coupling optics 34’ similar to those provided in the collection channel CC, which couple the measurement into a light guide LF2 and direct it to an additional spectrometer SP2. In this embodiment, the color measuring head offers two spectral measurement channels for a diffuse and a directed measurement geometry. The directed gloss measurement geometry permits the measurement of metallically bright samples which are not correctly evaluated with the diffuse geometry.

Xu et al (US 20140129179 A1) disclose an apparatus for determining a set of gloss measurement values of a sample, which includes a plurality of light sources configured to project light in the direction of a single sample having a gloss characteristic to be measured and a plurality of light detectors at the ends of collimating pickup tubes. In an alternative arrangement, the light could further be made to pass through fiber optic cables before reaching the light detectors.

Xu et al (US 8680993 B2) disclose gloss sensor 105 configured to measure specular reflection of the incident light on the surface of the sample 101, The gloss sensor 105, upon capturing variable intensity light incident off the sample 101, outputs the light as a sample channel value, which is output to a light measuring device 305. In the depicted embodiment, the output is accomplished via fiber optic cables (not shown). 



Umemoto (US 9160868 B2) discloses a document reader irradiated light toward the reading areas of the document from a plurality of directions with different light amount. Through the photoelectric conversion of the reflected light (i.e., "diffused light" 

Kikuchi et al (US 7621615 B2) disclose a device that irradiates a surface of a print medium P with ultraviolet light and different light of a longer wave. A light receiving section (regular-reflection photo sensor and diffusive-reflection photo sensor) receives the light reflected by the surface of the print medium P to output a signal corresponding to the quantity of light received. Identifying section (signal processing section) identifies the type of the print medium on the basis of a signal output by the light receiving section when the print medium is irradiated with the ultraviolet light and a signal output by the light receiving section when the print medium is irradiated with the different light.

Yamamura (US 20190235435 A1) discloses a sheet distinguishing device that determines sheet type and includes a light emitter, a light receiver, a calculator 53, and a determiner 52. The light emitter irradiates a sheet with light at discrete wavelengths. The light receiver receives light from the sheet. The calculator 53 obtains an intensity of light for each of the discrete wavelengths from the light received, and calculates a characteristic value with respect to a wavelength distribution of light intensity, based on the intensities obtained. The determiner 52 determines whether the sheet is a first type or a second type by using the characteristic value.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Scott A Rogers/
Primary Examiner, Art Unit 2672
02 January 2021